Exhibit 99.1 Message to Our Stockholders: I write to report the earnings for National Bankshares, Inc. for the third quarter of 2014. Because we have seen tremendous growth over the years in the use of technology and access to information, this publication will be the final quarterly “Message to Stockholders” that we print and mail to stockholders. In the future, stockholders may view our quarterly earnings releases on our website ww w .nationalbankshares.com . For the period ended September 30, 2014, we reported net income of approximately $4.26 million for the three months ended September 30, 2014 compared to the $4.52 million reported for the same period in 2013. For the nine months ended September 30, 2014, your Company had net income of almost $12.78 million compared to $13.17 million reported for the first nine months of 2013. At September 30, 2014, the Company had total assets of $1.12 billion. Basic earnings per share were $1.84 which compares with $1.90 reported for the nine months ended September 30, 2013. Basic earnings per share for the third quarter of 2014 were $0.61 which compares with $0.65 for the third quarter last year. At the end of the third quarter 2014, book value per share was $23.43 which compares to $21.06 last year. The return on average assets for the nine months ended September 30, 2014 was 1.53% compared to 1.61% in 2013. The return on average equity was 10.99% and 11.70% for the same two periods. In summary, we have had a solid three quarters of earnings. We continue to see loan and deposit growth. Our loans are up over $5 million from September 2013, our interest expense has improved while non-interest expenses remain stable, and our efficiency ratio continues to compare very favorably with our peer financial institutions. The Board of Directors, officers and employees remain focused on maintaining our commitment to our customers. Personalized service and local decision-making remain part of our community banking fundamentals and a key to oursuccess. On behalf of all of us, I thank you for your support and your investment. James G. Rakes Chairman, President and Chief Executive Officer National Bankshares, Inc. Board of Directors Law r ence J. Ball President Moog Components Group W illiam A. Peery President Cargo Oil Co., Inc. John E. Dooley Chief Executive Officer Virginia Tech Foundation, Inc. Charles E. G r een, III Financial Planner AXA Advisors, LLC Jack M. Lewis President New River Community College Mary G. Miller President Interactive Design & Development, Inc. James G. Rakes Chairman, President and CEO, National Bankshares, Inc.; Executive Chairman, National Bank; Chairman, President and CEO, National Bankshares Financial Services, Inc. Glenn P . Reynolds President Reynolds Architects Incorporated James M. Shuler Vice Chairman of the Board Virginia House of Delegates, Retired Mission Statement National Bankshares, Inc. strives to be an exceptional community bank holding company dedicated to providing shareholder value by offering financial services to customers through subsidiary financial institutions and affiliated companies in an efficient, friendly, personalized and cost-effective manner. We recognize that to do this, our financial institutions must retain the ability to make decisions locally and must actively participate in the communities they serve. We are committed to offering competitive and fair employment opportunities and to maintaining the highest standards in all aspects of our business. National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) ($ In thousands, except per share data) September 30, 2014 September 30, 2013 Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits Interest on securities - taxable Interest on securities - nontaxable Total interest income Interest Expense Interest on time deposits of $100 or more Interest on other deposits Interests on other borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees Credit card fees Trust income Bank-owned life insurance Other income Realized securities gains (losses), net 5 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangibles and goodwill amortization Net costs of other real estate owned Franchise taxes Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income $ $ Basic net income per share $ $ National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ In thousands, except share data) September 30, 2014 September 30, 2013 Assets Cash and due from banks $ $ Interest-bearing deposits Securities available for sale, at fair value Securities held to maturity (fair value 167,409 in 2014 and 160,676 in 2013) Restricted Stock Mortgage loans held for sale Loans Loans, net of unearned income and deferred fees Less allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned, net Intangible assets Bank-owned life insurance Other assets Total assets $ Liabilities and Stockholders' Equity Noninterest-bearing demand deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable 67 97 Other liabilities Total liabilities Stockholders' equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,950,474 shares in 2014 and 6,947,974 shares in 2013 Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ This financial in f o r mation is a high l e v el r e vi e w and discussion of recent per f o r mance and activitie s . F or a full discussion, i n v estors should re f er to the 10/23/14 Ea r nings Press Release and our SEC Filings f ound at ww w .sec.g o v and on the compa n y ’ s w eb site at ww w .nationalbankshare s .com .
